Title: To James Madison from Fulwar Skipwith, 28 July 1804 (Abstract)
From: Skipwith, Fulwar
To: Madison, James


28 July 1804, Paris. “With a duplicate of my last letter to you, dated the 18th. Ulto., I have the honor of accompanying this with a tolerable correct view of the actual State & progress of claims, received into the french offices as American claims, & Consequently Submitted by me to the American Board for their examination & provisional Certificate of admission to liquidation, as such, we may reasonably expect that there can be few or none others to be Still brought forward; so that with the Statement now furnished, distinguishing the claims that have been admitted to liquidation by our Board & are finally liquidated by the french Council, Those on which the french Council & the Agent have liquidated and may liquidate in opposition to the Certificate of rejection of the American Board; those in whose rejection both the french & our Commissioners are likely to agree; & lastly such claims as may be deemed embraced by the Convention by our Commission & by the Agent, & afterwards rejected by the french Council, you may be able, I trust, to derive a Satisfactory Knowledge of the nature & extent of each of those Several classes, & also of their respective characters under the Convention; but I am fearful that you will be able to form a less Satisfactory idea of the ultimate fate of those especially, which are likely to give room to appeals either on the part of the Agent or the Parties claiming. My hope is still, from the high opinion I entertain of the Judgment & integrity of the minister of the Public Treasury, that those appeals will not lead to the establishment of Claims under the Convention that in Justice & good faith Certainly do not come within its purview.
“Mr. Guillaume, the Special Director, & myself are at present opposed to each other in the liquidation of seventeen of the Cases rejected by our Board. As you will observe by my Statement, four of those, belonging to Mr. Swan, he has proposed to the council general for liquidation; when informed of their decissions, I shall, Should they establish the liquidation, notify the same to our commission; by whom this notification will be forwarded, with their motives if the mode designated by the convention Should be Pursued, to our Minister, & by him to the Minister of the Public Treasury; upon whose Report, Mr. Swan expects the final decission of this Government is to be invoked, & to be received as conclusive by Mr. Livingston. By virtue of the duties imposed on me by the 10th. Art. of the Convention, & from the view I have taken of Mr. Swans Claims under that Instrument, I have insisted on their rejection; in the first instance, by a Certificate, as applying to the forms required by the convention; and in the Second, by an official note addressed to the French Council General upon the merits of each of those particular claims. This mode of proceeding I have determined to pursue generally with claims Similarly Circumstanced.
“Since some weeks the Subordinate offices of the french Council, appear to have reassumed the work of Preparing claims for the decission of the Council eleven of which have actually Passed the Council; to these are to be add [sic] 16 other claims that were definitively liquidated during Mr. Livingstons Journey to Switzerland. Thus you will observe that—only 27 in the whole have yet been liquidated by the french Council.
“How to avoid the inconveniences likely to result from the Circumstance of the Agent agreeing with the french Board in the liquidation of freights and demurrage, contrary to the decissions of our Board, I confess I do not See clearly; nor do I hear of any means being proposed by our minister. You will long ago have discovered from my correspondence with him the extreme repugnance, which I felt & was endeavoring to avoid, to entering into the performance of duties, which I Supposed were not intended by the Framers of the Convention Should be performed, but which by the letter of the 10th. Article I find myself Compelled to perform. I was always aware that from my view of the Nature & character of freight and demurrage, which I consider as much an accessory of a Cargo delivered, as the Merchants other charges are, who Shipped it, that there might result, as is the fact, a dissentiment of opinion between our Commissioners & myself. Hence, I was disposed, on my responsibility to decline the exercise of a Portion of what I conceive to be my duty, had Mr Marbois & Mr. Livingston assumed the right of recommending that Course to me.
“A few days ago I had the honor of receiving your letter of the 22d. of may with the sundry documents annexed. These papers are not absolutely useful to either the Board or myself, since the points which they seem intended to establish, were before fixed by Documents equally Complete. To be instrumental in the exclusion of claims of Foreigners, or Such as are not intitled to the Protection of the united States, & embraced by the Treaties, & to Support others that are has been the Sole object of my efforts, as well as the Sole wish of my heart. This I was always Sensible must be the desire of a Government like ours. If this is not accomplished I wish they may find that all their authorities here have done their duty.
“I also inclose Copies of my three last letters to our Minister, & with the idea of affording an exact, if not a necessary view of the character & forms of my proceedings with respect to claims rejected by the American Board, & likely to receive the Support of the french Council of Liquidation. I transmit a Copy of my motives in the cases before mentioned of Mr. Swan. Authentic Copies of the essential documents in those & all other cases depending before the two Commissions, being deposited with our Commission, The President will be enabled to Judge hereafter, Should he think proper, of their Conduct as well as mine with regard to each Particular claim.”

Adds in a 10 Aug. postscript: “Finding that the American Board transmits by this same conveyance a statement of the claims before them, I have determined to keep back mine three weeks longer, when I hope it will afford you more insight of the French liquidations than it now contains.
“Our Minister no longer discharges any part of my salary.”
